      Case 1:19-cv-05727-JPO-RWL Document 276 Filed 09/09/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                         9/9/2021
---------------------------------------------------------------X
EDWARD BANKS,                                                  :
                                                               :   19-CV-5727 (JPO) (RWL)
                                    Plaintiff,                 :
                                                               :
                  - against -                                  :   ORDER
                                                               :
MCGLYNN, HAYS & CO., INC., et al.,                             :
                                                               :
                                    Defendants.                :
                                                               :
---------------------------------------------------------------X
ROBERT W. LEHRBURGER, United States Magistrate Judge.

        This order resolves the issue raised by the parties in their letter applications at Dkt.

272 and 273. Plaintiff’s request for a stay of the Court’s September 3, 2021 order at ECF

271 is DENIED. The relief requested will cause further delay in a case that already has

been unduly delayed. Expert discovery should proceed. Defendant can ask Plaintiff’s

expert about the redacted portion of Plaintiff expert’s notes. That portion of Plaintiff

expert’s report and deposition transcript will be deemed confidential and subject to filing

under seal until further order of the Court. In the event that Defendant files objections to

this Court’s ruling regarding the redaction, and in the event that the District Court Judge

were to sustain those objections, the portion of the deposition (and of Defendant expert’s

report to the extent any such material is incorporated therein) will be stricken and

excluded from evidence.                Accordingly, Plaintiff will not incur any irreparable

harm. Defendant’s request to extend discovery to the end of December is DENIED.




                                                        1
     Case 1:19-cv-05727-JPO-RWL Document 276 Filed 09/09/21 Page 2 of 2




                                          SO ORDERED.



                                          _________________________________
                                          ROBERT W. LEHRBURGER
                                          UNITED STATES MAGISTRATE JUDGE

Dated: September 9, 2021
       New York, New York

Copies transmitted this date to all counsel of record.




                                             2
